May 27 2015, 8:01 am




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Suzy St. John                                             Gregory F. Zoeller
Marion County Public Defender                             Attorney General of Indiana
Indianapolis, Indiana
                                                          Ellen H. Meilaender
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Lamont Wilford,                                           May 27, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A02-1408-CR-534
        v.                                                Appeal from the Marion County
                                                          Superior Court
                                                          The Honorable Deborah Shook
State of Indiana,                                         Cause No. 49F07-1305-CM-035442
Appellee-Plaintiff




Bailey, Judge.




Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015                      Page 1 of 19
                                                Case Summary
[1]   Lamont Wilford (“Wilford”) appeals his conviction for Carrying a Handgun

      without Being Licensed, as a Class A misdemeanor.1 He challenges his

      conviction on the basis that the handgun and photographs of the gun were

      erroneously admitted into evidence because the gun was discovered during a

      warrantless search of the car Wilford was driving. 2 We affirm.



                                                         Issue
[2]   Wilford presents one issue for review: whether the trial court abused its

      discretion in admitting into evidence the handgun and photographs of the gun

      discovered during a vehicle inventory search.



                                Facts and Procedural History
[3]   Mid-morning on May 30, 2013, Wilford’s father borrowed a green Oldsmobile

      from his daughter (Wilford’s sister) to drive to work. He picked up Wilford on

      the way. After his father arrived at work, Wilford borrowed the car to run

      errands. Shortly after, Wilford was driving in Marion County when

      Indianapolis Metropolitan Police Department (“IMPD”) Officer Eli Raisovich

      (“Officer Raisovich”) observed multiple equipment problems with the car,




      1
          Ind. Code § 35-47-2-1; I.C. § 35-47-2-23(c).
      2
       We heard oral argument on this case on April 29, 2015, at New Palestine High School. We thank the host
      venue for the welcome we received and the attorneys for their skilled advocacy during argument.

      Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015                      Page 2 of 19
      including “multiple cracks” in the windshield and a “smashed” back end that

      left the tail light operable but exposed. (Tr. 6.) Officer Raisovich initiated a

      traffic stop, and Wilford pulled off the road and parked in a Planet Fitness

      parking lot.3


[4]   Officer Raisovich approached the car and asked to see Wilford’s driver’s

      license. After conducting a computer search using the Indiana identification

      card Wilford presented, the officer learned that Wilford’s driver’s license was

      suspended with forty-two points and that Wilford had a prior suspension.

      Officer Raisovich decided to place Wilford under arrest for driving while

      suspended with a prior suspension and called for back-up, to which IMPD

      Sergeant Michael Jefferson (“Sergeant Jefferson”) responded.


[5]   The officers approached the car and asked Wilford to exit the vehicle. Wilford

      did not immediately comply and appeared to be fumbling with his keys and

      attempting to roll up the windows. Wilford testified that he was trying to close

      the windows and lock the car so he “could leave it there to have somebody pick

      it up.” (Tr. 67.) Wilford eventually exited the car and was placed in handcuffs

      at the rear of Officer Raisovich’s cruiser.


[6]   Officer Raisovich then decided to impound the car “because of the unsafe

      condition of it and the fact that . . . Wilford was being arrested and he was not



      3
       Fox 59 TV personality Russ McQuaid and a camera operator were riding along with Officer
      Raisovich at the time. Video recording of the stop, if any was taken, was not introduced into evidence.



      Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015                           Page 3 of 19
      the owner of the vehicle.” (Tr. 10.) Wilford told the officers that the car

      belonged to his sister, and Officer Raisovich testified that he would have

      released the vehicle “[i]f the owner would’ve been there and with a . . . valid

      license[.]” (Tr. 11.) But he also testified that, due to “the totality of the thing,”

      that is, the unsafe condition, Wilford’s arrest, and the fact that Wilford was not

      the owner, “our procedures in that situation” indicated the vehicle should be

      towed. (Tr. 11.)


[7]   Officer Raisovich then asked Sergeant Jefferson to inventory the car’s contents

      prior to towing. While completing the inventory, Sergeant Jefferson discovered

      a stolen handgun in the front center console. An evidence technician

      photographed the gun in the car. Wilford admitted that the gun was his and

      that he did not have a handgun license.


[8]   On May 30, 2013, Wilford was charged with Carrying a Handgun without

      Being Licensed and Driving While Suspended with a Prior Suspension,4 each a

      Class A misdemeanor. On July 9, 2014, a bench trial commenced. At trial,

      Wilford objected to the admission into evidence of the gun and photographs of

      the gun in the car, arguing that the vehicle search was not a valid inventory

      search and therefore violated his rights under both the Fourth Amendment to

      the U.S. Constitution and Article 1, Section 11 of the Indiana Constitution.

      The State contended that the evidence was obtained in a reasonable inventory




      4
          I.C. § 9-24-19-2.


      Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015      Page 4 of 19
       search. The trial court admitted the gun and photographs. At the conclusion of

       trial, Wilford was found guilty of both charges. For each offense, Wilford was

       sentenced to 365 days, to be served concurrently, with 357 days suspended to

       probation. Wilford appeals only his conviction for Carrying a Handgun

       without Being Licensed.



                                  Discussion and Decision
                                         Standard of Review
[9]    The trial court has broad discretion to rule on the admissibility of evidence.

       Guilmette v. State, 14 N.E.3d 38, 40 (Ind. 2014). We review the court’s ruling

       for abuse of that discretion and reverse only when admission is clearly against

       the logic and effect of the facts and circumstances before the court and the error

       affects a party’s substantial rights. Id. (citation and quotation marks omitted).

       On appeal, we do not reweigh the evidence, but consider the evidence most

       favorable to the trial court’s ruling. Myers v. State, 839 N.E.2d 1146, 1150 (Ind.

       2005). An appellant’s challenge to the constitutionality of a search or seizure

       raises a question of law, which we review de novo. Guilmette, 14 N.E.3d at 40-

       41.


                Reasonable Expectation of Privacy & Standing
[10]   As an initial matter, the State argues that Wilford did not establish that he had a

       reasonable expectation of privacy in his sister’s car or that he had standing

       under the Indiana Constitution that would allow him to challenge the validity


       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015    Page 5 of 19
       of the search. To challenge a search under the Indiana Constitution, “a

       defendant must establish ownership, control, possession, or interest” in the

       premises searched. Campos v. State, 885 N.E.2d 590, 598 (Ind. 2008) (quoting

       Peterson v. State, 674 N.E.2d 528, 534 (Ind. 1996)). Under the Fourth

       Amendment, “a defendant must demonstrate that he personally has an

       expectation of privacy in the place searched, and that his expectation is

       reasonable[.]” Minnesota v. Carter, 525 U.S. 83, 88 (1998). Our supreme court

       has held that the driver of a borrowed car has met his burden under the federal

       and state constitutions if the driver testifies that he had consent to drive the car

       and the State introduces no evidence to the contrary. Campos, 885 N.E.2d at

       599.


[11]   On appeal, the State argues that the evidence Wilford presented at trial was

       insufficient to establish that Wilford had permission of the car’s owner. The

       State concedes, however, that it did not pursue this argument at trial. As to the

       state constitutional claim, the State must raise the issue of standing at the trial

       court level in order to preserve it for appeal. See Willis v. State, 780 N.E.2d 423,

       427 (Ind. Ct. App. 2002) (citing Everroad v. State, 590 N.E.2d 567, 569 (Ind.

       1992)). Similarly, this Court previously has held that “where the state has failed

       to make any trial court challenge as to whether the defendant has a legitimate

       expectation of privacy, the state may not raise the issue for the first time on

       appeal.” Gregory v. State, 885 N.E.2d 697, 704 (Ind. Ct. App. 2008), trans.

       denied. See also Armour v. State, 762 N.E.2d 208, 213 (Ind. Ct. App. 2002), trans.

       denied. Because the State’s objections to standing and whether Wilford had a

       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015      Page 6 of 19
       reasonable expectation of privacy in the car were not raised in the trial court,

       these arguments are waived.


[12]   We turn now to Wilford’s contention that the police officer’s warrantless search

       of the car was unconstitutional.


                                         Fourth Amendment
[13]   The Fourth Amendment provides, in relevant part: “The right of the people to

       be secure in their persons, houses, papers, and effects, against unreasonable

       searches and seizures, shall not be violated . . . .” The Fourth Amendment’s

       protections against unreasonable searches and seizures extend to the States

       through the Fourteenth Amendment. Taylor v. State, 842 N.E.2d 327, 330 (Ind.

       2006) (citing Mapp v. Ohio, 367 U.S. 643, 650 (1961); Berry v. State, 704 N.E.2d

       462, 464-65 (Ind. 1998)). The fundamental purpose of the Fourth Amendment

       is to protect the legitimate expectations of privacy that citizens possess in their

       persons, homes, and belongings. Id. (citing Ybarra v. Illinois, 444 U.S. 85, 91

       (1979)). A warrant is required for a search to be reasonable under the Fourth

       Amendment, unless an exception to the requirement applies. Id. “The State

       bears the burden of proving that a warrantless search falls within an exception

       to the warrant requirement.” Id.


[14]   A valid inventory search is a well-established exception to the warrant

       requirement. Id. (citing South Dakota v. Opperman, 428 U.S. 364, 372 (1976);

       Fair v. State, 627 N.E.2d 427, 431 (Ind. 1993)). Under this exception, the police

       may conduct a warrantless search of a lawfully impounded vehicle if the search

       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015     Page 7 of 19
       is designed to produce an inventory of the vehicle’s contents. Fair, 627 N.E.2d

       at 430. When the police conduct an inventory search, they perform an

       administrative or caretaking function, rather than a criminal investigatory

       function. Id. The rationale for the inventory exception is three-fold: (1)

       protection of private property in police custody; (2) protection of police against

       claims of lost or stolen property; and (3) protection of police from possible

       danger. Taylor, 842 N.E.2d at 330-31.


[15]   As in all Fourth Amendment cases, the test of constitutionality in inventory

       cases is reasonableness. Fair, 627 N.E.2d at 431. “In determining the

       reasonableness of an inventory search, courts must examine all the facts and

       circumstances of a case.” Id. We examine both the propriety of the

       impoundment and the scope of the inventory, and where either is unreasonable,

       the search will not be upheld. Id.


                                     Propriety of Impoundment
[16]   The threshold question in inventory cases is whether the impoundment was

       proper. Fair, 627 N.E.2d at 431. The police may impound a vehicle when

       done as part of routine administrative caretaking functions or when authorized

       by statute. Taylor, 842 N.E.2d at 331.


[17]   The State first argues that impoundment was authorized by statute, specifically

       Indiana Code section 9-22-1-5 (2012), which provides:

               When an officer discovers a vehicle in the possession of a person other
               than the owner of the vehicle and the person cannot establish the right

       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015        Page 8 of 19
               to possession of the vehicle, the vehicle shall be taken to and stored in
               a suitable place.


[18]   The State points to the fact that the car belonged to Wilford’s sister and

       observes that “neither [Wilford] nor his father ever testified that the sister had

       authorized [Wilford] to drive her car on that day . . . .” (Appellee’s Br. 16.)

       The State thus urges us to hold that the police were authorized – in fact, had an

       affirmative duty – to impound the car because Wilford was not the owner and

       could not establish the right to possess the car.


[19]   It is undisputed that Wilford was not the owner. The relevant inquiry, then, is

       whether Wilford could not establish the right to possess his sister’s car.

       Whereas the burden to establish standing or a reasonable expectation of privacy

       lies with the defendant, “[t]he State bears the burden of proving that a

       warrantless search falls within an exception to the warrant requirement.”

       Taylor, 842 N.E.2d at 330. It was therefore the State’s burden to show that the

       decision to impound arose from Wilford’s lack of right to possess the vehicle.


[20]   At trial, Wilford’s father testified that he borrowed the car from his daughter,

       picked up Wilford, and then loaned the car to Wilford to run errands. This is

       not a case, then, of unexplained possession. Furthermore, whether Wilford had

       permission to use the car was never seriously in dispute at trial. The State did

       not challenge Wilford’s testimony, and thus Wilford presented no further

       evidence of his right to possession. Without more in the record, we cannot say

       that the State affirmatively showed that Wilford could not establish a right to

       possess the car he borrowed. We therefore turn to the State’s alternate
       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015              Page 9 of 19
       argument: that the decision to impound Wilford’s car was reasonable pursuant

       to the police’s community caretaking function.


[21]   To show that impoundment was warranted as an exercise of the police’s

       community caretaking function, the State must demonstrate: (1) that the belief

       that the vehicle posed some threat or harm to the community or was itself

       imperiled was consistent with objective standards of sound policing, and (2)

       that the decision to combat that threat by impoundment was in keeping with

       established departmental routine or regulation. Fair, 627 N.E.2d at 433. The

       question is not whether there was an absolute need to impound the vehicle, but

       whether the decision to do so was reasonable in light of the applicable standard.

       Id.


[22]   Officer Raisovich testified that he initiated a traffic stop because of “multiple

       equipment problems” on the car. (Tr. 6.) He described the damage: “The rear

       end had been smashed uh, tail lamp lens cover on the driver side was missing[,]

       a white, a white light was visible and the windshield had multiple cracks in it.”

       (Tr. 6.) Wilford’s father also described the rear end as “wrecked.” (Tr. 62.)

       After arresting Wilford for driving while suspended with a prior suspension,

       Officer Raisovich testified that he impounded the vehicle “because of the unsafe

       condition of it and the fact that . . . Wilford was being arrested and he was not

       the owner of the vehicle.” (Tr. 10.) When asked again to describe the reason

       for impoundment, Officer Raisovich explained:

               The condition of the vehicle. I don’t believe it was safe to operate on
               the street because there was uh, you know, danger from the rear

       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015            Page 10 of 19
               window breaks and like I said being in a rear end collision uh, the
               totality of the thing, he didn’t own the vehicle uh, he was being placed
               under arrest. So uh, with our procedures in that situation, we towed
               the vehicle.
[23]   (Tr. 11.) The record thus shows that Officer Raisovich towed the car largely

       because it was unsafe to operate, but also because the owner was not present

       and the driver, whose license was suspended with forty-two points and a prior

       suspension, was being arrested for that very reason. The damaged and

       unoccupied car thus arguably presented a hazard to public safety.


[24]   Wilford nevertheless argues that the car, which was legally parked in a

       commercial parking lot, did not pose a safety hazard. Wilford relies primarily

       on Gibson v. State, 733 N.E.2d 945 (Ind. Ct. App. 2000), in which the defendant,

       Gibson, was arrested after a police officer’s random computer check of

       Gibson’s license plate revealed there was an outstanding warrant for his arrest

       for failure to appear for fishing without a license. Id. at 950. The police officer

       did not initiate a traffic stop, but arrested Gibson after Gibson had parked in a

       convenience store parking lot. Id. Based on statements Gibson made before

       being Mirandized, the police searched the car and found marijuana. Id. On

       appeal, this Court considered whether the marijuana would have been

       admissible because of “inevitable discovery” during an inventory search. Id. at

       956. Citing the facts that (1) Gibson was parked on a commercial parking lot,

       (2) he was not given an opportunity to call a friend or relative to retrieve the

       van, (3) he would likely have been released on his own recognizance or on a

       nominal bond and thus could quickly reclaim his car, the Court concluded that

       impoundment would not have been proper. Id. at 957-58. Noting the similar
       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015        Page 11 of 19
       circumstances of being parked in a commercial lot, being arrested on a low-level

       offense, and not being permitted to call a friend or relative to pick up the car,

       Wilford argues that “[t]here was no community safety need for police to

       impound and tow the Oldsmobile.” (Appellant’s Br. 6.)


[25]   Although Wilford was parked in a commercial parking lot, we do not find that

       fact dispositive. The car in this case was damaged and unsafe to operate, unlike

       the car in Gibson and other cases in which the car was parked in a commercial

       parking lot. See, e.g., Fair, 627 N.E.2d at 433 (noting that the case involved “an

       undamaged vehicle neatly parked in a relatively secure private parking facility”)

       (emphasis added). Wilford, however, contends that “there was no issue with

       the structural integrity of the vehicle” and that there was “no testimony the

       cracks in the windshield obstructed the driver’s view.” (Appellant’s Br. 8.) He

       points to Officer Raisovich’s testimony that the officer would have released the

       car to the owner if the owner had been present with a valid driver’s license, and

       suggests that this testimony, coupled with the lack of photographic evidence of

       the damage, undercuts the officer’s testimony that the car was unsafe to

       operate. We observe, however, that Officer Raisovich did not say that he

       would have allowed the owner to drive the car away, but simply that he would

       have released it to the registered owner. More importantly, the “multiple

       equipment problems” (Tr. 6) were the impetus for the original stop, the legality

       of which Wilford did not challenge at trial or on appeal.


[26]   Wilford next argues that, even if the car arguably presented a threat to the

       community, the State failed to show that “the decision to combat that threat by

       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015    Page 12 of 19
       impoundment was in keeping with established departmental routine or

       regulation.” Fair, 627 N.E.2d at 433. An officer’s decision to impound must

       rest upon “standard criteria and on the basis of something other than suspicion

       of evidence of criminal activity.” Berry v. State, 967 N.E.2d 87, 92 (Ind. Ct.

       App. 2012) (quoting Colorado v. Bertine, 479 U.S. 367, 375 (1987)). Here,

       Officer Raisovich testified that due to “the totality of the thing,” that is, the

       unsafe condition, the driver’s arrest, and the fact that Wilford was not the

       owner, “our procedures in that situation” indicated the vehicle should be

       towed. (Tr. 11.) Citing Berry, Wilford argues that Officer Raisovich’s “cursory

       statement” that towing was authorized by “our procedures in that situation”

       was insufficient to establish that the decision to impound was made in

       conformity with standard police procedures. (Appellant’s Br. 10.)


[27]   In Berry, a police officer issued Berry a citation for driving while suspended and

       then decided to impound and search Berry’s car. Berry, 967 N.E.2d at 90.

       During the search, the officer discovered marijuana. Id. At Berry’s bench trial,

       the police officer testified that “he chose to impound Berry’s vehicle because

       Berry ‘didn’t have a valid license and he didn’t have proof of insurance for the

       vehicle.’” Id. at 92 (quoting the officer’s testimony). However, no evidence

       was introduced that the officer’s decision to impound the car was made

       pursuant to a policy or procedure. Id. at 92. This Court noted “that other cases

       have found formal policies relevant in justifying impoundment” and held that

       impoundment of Berry’s car was improper because, without evidence of




       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015     Page 13 of 19
       IMPD’s policy, “we cannot say whether [the officer’s] discretion to impound

       Berry’s vehicle was in keeping with such policy.” Id.


[28]   In this case, Officer Raisovich, a twenty-three-year veteran of IMPD and the

       Marion County Sheriff’s Department, testified that his decision to impound

       based on the totality of the circumstances was in keeping “with our procedures

       in that situation.” (Tr. 11.) We are thus not confronted with a complete lack of

       evidence about the policy, as was the case in Berry. And while perhaps

       introduction of the formal, written policy would have been helpful to evaluate

       and expand upon Officer Raisovich’s testimony, we cannot forget that the

       ultimate test of constitutionality in inventory cases is reasonableness. Fair, 627

       N.E.2d at 431. “In determining the reasonableness of an inventory search,

       courts must examine all the facts and circumstances of a case.” Id. Here, the

       police initiated a traffic stop of an unsafe car, which was in the sole possession

       of a driver with suspended privileges who did not own the vehicle. As a result

       of the driver’s arrest for the driving-related offense, the car would be left

       unattended for an unknown period of time. The officer testified that, based on

       the totality of the circumstances, police procedure provided for impoundment

       in that situation. Under these circumstances, we hold that Officer Raisovich’s

       decision to impound the vehicle was reasonable.


                                        Scope of the Inventory
[29]   To pass constitutional muster, not only must the decision to impound be

       reasonable, but the search itself must be conducted pursuant to standard police


       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015     Page 14 of 19
       procedures. Fair, 627 N.E.2d at 435. “When an inventory is carried out in

       accordance with routine police procedures, there is an assurance that the

       intrusion will not exceed the scope necessary to fulfill these caretaking needs.”

       Rabadi v. State, 541 N.E.2d 271, 274 (Ind. 1989). However, if the inventory is

       not conducted as a matter of routine policy to fulfill the caretaking functions,

       the risk that it is being used as a mere pretext to conceal an investigatory police

       motive becomes too great. Id. The rule that standardized criteria or established

       routine must exist as a precondition to a valid inventory search is therefore

       designed to ensure that the inventory is not a pretext “‘for a general rummaging

       in order to discover incriminating evidence.’” Edwards v. State, 762 N.E.2d 128,

       134 (Ind. Ct. App. 2002) (quoting Florida v. Wells, 495 U.S. 1, 4 (1990)), aff’d on

       reh’g, trans. denied. To show that a search comes within the inventory exception,

       the State must do more than offer the bald allegation of law enforcement

       officers that the search was conducted as a routine inventory. Id. at 133.


[30]   Here, the search was conducted on scene prior to towing, which Officer

       Raisovich testified was standard IMPD procedure. Sergeant Jefferson, who

       performed the search, described an inventory search as “a department policy

       that when we take custody of the vehicle we go through and we’re checking for

       valuables.” (Tr. 35.) Sergeant Jefferson then described the inventory search

       process:

               The first thing I do is I look under the front seat uh, I check the uh,
               center console, I go to the rear driver side, I check the compartment on
               the rear driver side. I go around the other side of the vehicle and I



       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015        Page 15 of 19
               check the front passenger, I check the rear passenger area and then I
               check the trunk.
[31]   (Tr. 36.) During the search, Sergeant Jefferson discovered the handgun inside

       the front seat center console of the car. The gun was resting on top of the other

       contents.


[32]   In this case, the testimony of the experienced law enforcement officers

       constituted more than “bald allegations” that they conducted a routine

       inventory search; rather, their testimony described the purpose of the inventory,

       outlined the procedures used to conduct this particular inventory, and

       established that IMPD policy authorizes on-site inventory searches. Even

       absent introduction of the formal IMPD policy on inventory searches, we think

       this testimony was sufficient to show that the search was part of established and

       routine procedures that are consistent with the community caretaking function.

       See Faust v. State, 804 N.E.2d 1242, 1245 (Ind. Ct. App. 2004) (officer’s

       description of the purpose of an inventory search, brief recitation of the

       department policy, and testimony that in practice only valuables needed to be

       documented, was sufficient testimony to establish a valid inventory search),

       trans. denied.


[33]   Furthermore, contrary to Wilford’s arguments, this record does not contain

       indicia of pretext for “general rummaging” through the car to find

       incriminating evidence. Wilford was already under arrest for driving while

       suspended when Officer Raisovich decided to impound the car. Sergeant

       Jefferson followed the described procedure when he conducted the search. And


       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015          Page 16 of 19
       as the State observes, the center console is an area of the car in which personal

       property is frequently stored by many drivers. Thus, opening the console serves

       the three underlying purposes of the inventory exception: protection of private

       property in police custody, protection of police against claims of lost or stolen

       property, and protection of police from possible danger. See Taylor, 842 N.E.2d

       at 331.


[34]   Based on our review of the facts and circumstances of this case, it was

       reasonable under the Fourth Amendment for the police to impound the car

       Wilford was driving and inventory the contents before towing. Accordingly,

       the trial court did not abuse its discretion in admitting the gun and photographs

       of the gun into evidence.


                                         Article 1, Section 11
[35]   The language of Article 1, Section 11 of the Indiana Constitution mirrors the

       Fourth Amendment’s protections against unreasonable searches and seizures.

       U.S. Const. amend. IV; Ind. Const. art 1, § 11; Trowbridge v. State, 717 N.E.2d

       138, 143 (Ind. 1999). When examining the constitutionality of a search, the

       ultimate standard dictated by Article 1, Section 11 is the same as that of the

       Fourth Amendment: reasonableness of the police conduct. Gibson, 733 N.E.2d

       at 956. As under the Fourth Amendment, a valid inventory search is a

       recognized exception to the Article 1, Section 11 warrant requirement. Taylor,

       842 N.E.2d at 334. However, the tests for determining a rights violation differ

       under the two provisions. Trowbridge, 717 N.E.2d at 143. Under the Indiana


       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015    Page 17 of 19
       Constitution, the State must show that an inventory search was reasonable in

       light of the totality of circumstances. Id.


[36]   Despite the different analytical framework, our supreme court has found that

       the factors that speak to the reasonableness of an inventory search under the

       Fourth Amendment are also relevant to the reasonableness of an inventory

       search under Article 1, Section 11. See Taylor, 842 N.E.2d at 334 (holding that

       “the factors leading to our conclusion that impounding [the defendant’s] car

       was not warranted by police administrative caretaking functions [under the

       Fourth Amendment analysis] support the conclusion that the requirements of

       the Indiana Constitution were violated as well”). For the same reasons the

       search in this case was reasonable under the Fourth Amendment, the officer’s

       decision to impound and conduct an inventory search of the car Wilford was

       driving was reasonable under Article 1, Section 11 of the Indiana Constitution. 5



                                                 Conclusion
[37]   The trial court did not abuse its discretion when it admitted the handgun and

       photographs of the gun into evidence.


[38]   Affirmed.




       5
        Because we decide the question presented on its merits, we do not address the State’s argument that the
       handgun and photographs of the gun were cumulative of the police officer testimony regarding the gun.

       Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015                         Page 18 of 19
Baker, J., and Bradford, J., concur.




Court of Appeals of Indiana | Opinion 49A02-1408-CR-534 | May 27, 2015   Page 19 of 19